Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): October 24, 2007 Commission file number 001-12215 Quest Diagnostics Incorporated Three Giralda Farms Madison, NJ 07940 973-520-2700 Delaware (State of Incorporation) 16-1387862 (I.R.S. Employer Identification Number) Item 2.02. Results of Operations and Financial Condition The following information is furnished pursuant to Item 2.02, Results of Operations and Financial Condition. On October 24, 2007, Quest Diagnostics Incorporated issued a press release announcing, among other things, its results for the quarter and nine months ended September 30, 2007. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits c. Exhibit Press release of Quest Diagnostics Incorporated dated October 24, 2007, announcing, among other things, its results for the quarter and nine months ended September 30, 2007. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. October 24, 2007 QUEST DIAGNOSTICS INCORPORATED By: /s/ Robert A. Hagemann Robert A. Hagemann Senior Vice President and Chief Financial Officer
